                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

 C.S. SEWELL, M.D. P.C. and                        )
 CHRISTOPHER SEWELL, M.D.,                         )
                                                   )
        Plaintiffs,                                )
                                                   )         NO. 2:17-cv-00062
 v.                                                )         CHIEF JUDGE CRENSHAW
                                                   )
 AMERIGROUP TENNESSEE, INC.                        )
 d/b/a AMERIGROUP COMMUNITY                        )
 CARE,                                             )
                                                   )
        Defendant.                                 )

                                  MEMORANDUM OPINION

       Christopher Sewell, M.D. (“Dr. Sewell”), and his medical practice C.S. Sewell, M.D. P.C.

(together “Sewell”), bring this action against Amerigroup Tennessee, Inc. d/b/a Amerigroup

Community Care (“Amerigroup”) for declaratory and injunctive relief, as well as damages,

alleging violations of the Sherman Antitrust Act, 42 U.S.C § 1983, the United States and Tennessee

Constitutions, and various Tennessee state laws. Before the Court is Amerigroup’s Motion to

Dismiss. (Doc. No. 43.) As explained below, the motion will be granted in part and denied in part.

Before proceeding, the Court notes that, despite the litany of issues presented in this case, at heart,

the matter is a simple billing dispute.

                                          I. Factual Allegations

       Dr. Sewell provides primary care medical services to patients in Jamestown, Tennessee.

(Doc. No. 42 at 1.) A significant portion of Dr. Sewell’s patient pool includes persons who are

participants in TennCare, Tennessee’s Medicaid program. (Id. at 2-3.) Dr. Sewell provides his

patients, including TennCare patients, with a variety of preventive and primary care services,

including allergy care and allergen immunotherapy. (Id. at 3.) Moreover, in order to administer
these allergy care services, Dr. Sewell contracts with United Allergy Services (“UAS”), which

provides auxiliary personnel to assist him in performing certain ancillary allergy services such as

application of the skin-prick test. (Id. at 6.)

        Defendant Amerigroup operates as a health insurance and managed care organization

(“MCO”) that is authorized to arrange for the provision and reimbursement of healthcare services

provided to patients enrolled in TennCare. (Id. at 2.) Prior to 2016, Dr. Sewell submitted claims

for reimbursement for allergy-related services that he provided to TennCare patients, and

Amerigroup promptly paid those allergy-related reimbursement claims. (Id. at 5.) However,

starting in 2016, Amerigroup began denying allergy-related claims Dr. Sewell submitted for

reimbursement. (Id.) Sewell alleges that Amerigroup, in concert with its affiliates, began

systematically rejecting reimbursement for primary care physicians who provided allergy-related

services with the help of UAS. (Id. at 7.) In conjunction with these systematic reimbursement

denials, Amerigroup also opened an investigation into Dr. Sewell. (Id.) Sewell alleges that (1)

Amerigroup launched the investigation to find a pretext to support its denial of the allergy care

reimbursement claims; and (2) Amerigroup communicated with its corporate parent, Anthem, Inc.,

and other affiliates to develop such a pretext. 1 (Id. at 7-8.) In pursuit of this effort, Amerigroup

relied upon Office of Inspector General (“OIG”) Advisory Opinion No. 11-17 (the “Opinion”),

which questioned whether the provision of allergy related medical services by primary care

physicians, like Dr. Sewell, amounted to improper “inappropriate use of allergy services.” (Id. at

8.)



        1
         The Court takes judicial notice of Anthem Inc.’s 2017 Annual Report (Doc. No. 44-1),
which states that Amerigroup and its affiliates are subsidiaries of Anthem, Inc. See Campbell v.
Nationstar Mortg., 611 F. App’x 288, 291 (6th Cir. 2011) (“In addition to the allegations in the
complaint, [the Court] may also consider other materials that are integral to the complaint, are
public records, or are otherwise appropriate for the taking of judicial notice.”)
                                                  2
        Sewell alleges that, after internal discussions and communications with other Tennessee

MCOs, Amerigroup justified its reimbursement denials on the basis that Dr. Sewell’s allergy-

related services and contract with UAS violated the Opinion. (Id.) Moreover, in September 2016,

Sewell alleges that Amerigroup attempted to convince its MCO competitors, United Healthcare

(“United”) and BlueCare, to adopt this same position regarding eliminating reimbursement for

allergy testing or immunotherapy at the primary care level. (Id. at 9.) Sewell alleges that

Amerigroup did so (1) during a Healthcare Fraud Working Group meeting; (2) in a meeting at

BlueCare’s office in Chattanooga; and (3) in a subsequent monthly coordination call between the

MCOs. (Id.)

        According to the Amended Complaint, Amerigroup met with TennCare in September 2016

and discussed its concerns regarding Dr. Sewell and other primary care physicians offering allergy

services in conjunction with UAS. (Id.) Sewell alleges that, through its actions, Amerigroup placed

considerable pressure on primary care physicians offering these allergy services, successfully

forcing at least one primary care provider to stop working with UAS and cease billing for such

services. (Id. at 10.) In addition to the above-referenced conduct, another part of this alleged

pressure included Amerigroup’s manipulation of the reimbursement appeals process. (Id. at 10-

11.) Sewell appealed each of the denied allergy care reimbursement claims through the normal

appeals process, but Amerigroup (1) initially never responded; and (2) incorrectly stated in its

appeals response that the reimbursement denials were based on Dr. Sewell’s failure to obtain

written approval before subcontracting the provision of the allergy-related services to UAS. (Id. at

11.) Dr. Sewell refuted Amerigroup’s claim that he subcontracted the provision of these allergy-

related medical services to UAS, arguing that UAS only provided certain services that were

ancillary to the allergy treatments. (Id. at 12.)



                                                    3
       Around this same period of time, Amerigroup allegedly began reaching out to board-

certified allergists, seeking a consensus on a “standard of care” that would recommend primary

care providers cease providing allergy testing and allergy immunotherapy and reserve those

services to specialists. (Id.) Sewell alleges that, in March 2017, Amerigroup again met with

TennCare to discuss terminating contracts with primary care physicians using UAS, based on the

alleged “quality risk” associated with primary care physicians, rather than allergists, providing

allergy care. (Id.) TennCare voiced reservations about consequential network deficiencies that

could arise from the proposed terminations, as board-certified allergists were not prevalent its

network (specifically, the closest allergist to Dr. Sewell was 90 to 100 miles away). (Id. at 13.) At

a subsequent meeting in April 2017, Amerigroup decided to defer termination. (Id.) In the

meantime, Amerigroup allegedly continued its reimbursement denials, maintaining that Dr.

Sewell’s allergy treatments were essentially being performed by UAS under an undisclosed

subcontract without prior approval from Amerigroup and TennCare. (Id.)

       Despite Amerigroup’s alleged efforts, including the sharing of information with other

MCOs and board-certified allergists, TennCare ultimately decided not to take any adverse action

with respect to Dr. Sewell’s continued provision of allergy care. (Id. at 14.) Thereafter, in June

2017, Dr. Sewell, along with another Tennessee primary care provider, made a complaint to the

Tennessee Department of Commerce and Insurance (“TDCI”) regarding Amerigroup’s conduct.

(Id.) Subsequently, before formally responding to the TDCI complaint, Amerigroup sent Dr.

Sewell a letter, detailing his alleged reimbursement violations, and threatening sanctions, including

automatically recouping all previously paid allergy care claims and terminating him from the

Amerigroup network. (Id. at 15.) Amerigroup’s letter formed the basis for a second complaint by

Dr. Sewell to the TDCI in August 2017. (Id.) In September 2017, in response to Dr. Sewell’s



                                                 4
complaints, the TDCI informed Dr. Sewell that he was free to pursue his own legal and contractual

remedies outside of the administrative process. (Id. at 16.)

       Sewell alleges that, as a result of Amerigroup’s actions, it suffered damages and lost the

ability to treat Amerigroup patients with allergy problems. (Id. at 17.) Sewell also claims that

consumers have been harmed because there are no available alternatives for certain necessary

healthcare services in North Central Tennessee, including allergy testing and immunotherapy. (Id.)

Sewell raises state law claims for breach of contract, violation of Tennessee’s Prompt Payment

Act, and tortious interference with a business relationship. (Id. at 18-23.) Moreover, Sewell raises

a Sherman Antitrust Act claim, asserting that Amerigroup combined, conspired or attempted to

conspire with competitor MCOs and board-certified allergists to restrict competition for allergy

testing and immunotherapy services in North Central Tennessee and other areas within Tennessee.

(Id. at 23.) Finally, Sewell raises claims under the Declaratory Judgment Act, 42 U.S.C. § 1983,

and the U.S. and Tennessee Constitutions. (Id. at 26-30.)

                                      II. Standard of Review

       For purposes of a motion to dismiss, the Court must take all of the factual allegations in

the complaint as true. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). To survive a motion to dismiss,

a complaint must contain sufficient factual matter, accepted as true, to state a claim to relief that

is plausible on its face. Id. A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged. Id. Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice. Id. When there are well-pleaded factual allegations, a court should

assume their veracity and then determine whether they plausibly give rise to an entitlement to

relief. Id. at 679. A legal conclusion couched as a factual allegation need not be accepted as true



                                                  5
on a motion to dismiss, nor are recitations of the elements of a cause of action sufficient. Fritz v.

Charter Township of Comstock, 592 F.3d 718, 722 (6th Cir. 2010).

                                            III. Analysis

   A. Sherman Antitrust Act Claim

       Amerigroup first moves to dismiss Sewell’s Sherman Antitrust Act claim, arguing that

Sewell fails to (1) allege an actual agreement or concerted action to restrain trade; (2) define the

relevant product or geographic market implicated by the alleged anticompetitive conduct; and (3)

establish an antitrust injury. (Doc. No. 44 at 9-20.) Sewell responds that there are sufficient facts,

as set out in the Amended Complaint, demonstrating that Amerigroup engaged in a conspiracy to

restrain the provision of allergy services in North Central Tennessee. (Doc. No. 56 at 13-23.)

       Section One of the Sherman Act, 15 U.S.C. § 1, prohibits unreasonable contracts,

combinations, and conspiracies in restraint of trade. Leegin Creative Leather Prods., Inc. v. PSKS,

Inc., 551 U.S. 877, 885 (2007). To state a Section One claim, a plaintiff must plead more than a

restraint of trade; it must plead an agreement in restraint of trade. Twombly, 550 U.S. at 553

(“[T]he crucial question is whether the challenged anticompetitive conduct stems from

independent decision or from an agreement, tacit or express.”). An agreement, either tacit or

express, may ultimately be proven either by direct evidence of communications between the

defendants or by circumstantial evidence of conduct that, in the context, negates the likelihood of

independent action and raises an inference of coordination. Brown v. Pro Football, Inc., 518 U.S.

231, 241 (1996).

       When asserting direct evidence of an agreement “these allegations must be specific enough

to establish the relevant who, what, where, when, how or why.” Carrier Corp. v. Outokumpu Oyj,

673 F.3d 430, 445 (6th Cir. 2012). Stray remarks speaking directly of agreement are insufficient



                                                  6
for purposes of a motion to dismiss. In re Travel Agent Comm’n Antitrust Litig., 583 F.3d 896,

903 (6th Cir. 2009) (quoting Twombly, 550 U.S. at 564). The relevant question when considering

circumstantial evidence of a conspiracy is “[d]o the factual allegations point to nothing more than

parallel conduct of the sort that is the product of independent action, or do they plausibly raise an

inference of unlawful agreement.” Erie Cty., Ohio v. Morton Salt, Inc., 702 F.3d 860, 869 (6th Cir.

2012).

         Sewell stops short of directly alleging that Amerigroup, other MCOs, and board-certified

allergists agreed with one another to exclude primary care physicians from providing allergy

testing and immunotherapy services. Sewell alleges, in pertinent part, that Amerigroup (1)

“attempted to convince” United Healthcare and BlueCare (its competitor MCOs) to adopt the same

position regarding eliminating reimbursement for allergy testing and immunotherapy at the

primary care level; and (2) met with the competitor MCOs at several junctures (on conference

calls, at BlueCare’s office, at a workgroup) to “attempt to persuade” them to adopt this position.

(Doc. No. 42 at 9.) Sewell’s most direct allegation on the issue is that Amerigroup contacted

competitor MCOs, board-certified allergists, and third parties in an “attempt to persuade, entice,

or coerce them not to do business with Dr. Sewell or other primary care physicians, or to fix prices

to competitively disadvantage them to discourage competition in the market.” (Id. at 24.) Because

Sewell does not directly or indirectly allege facts from which to infer an actual agreement between

Amerigroup, other MCOs (United Healthcare and BlueCare), and board-certified allergists, the

Court concludes that his allegations are legally insufficient to establish the “relevant who, what,

where when, how or why” necessary to proceed on a direct evidence theory. Carrier Corp., 673 F.

3d at 445.




                                                 7
       The Court must therefore consider whether Sewell has alleged sufficient circumstantial

facts that, in context, negate the likelihood of independent action and raise an inference of

coordination. Erie Cty., Ohio, 702 F.3d at 868. The Court is also not convinced that Sewell has

alleged sufficient circumstantial facts to plausibly raise an inference of an unlawful agreement. In

essence, Sewell has alleged that Amerigroup (1) created a pretext, in the form of the Opinion and

other safety concerns, to exclude primary care physicians from providing allergy medical services;

and (2) shared this pretextual information with its MCO competitors (United and BlueCare) and

TennCare in an attempt to persuade them to adopt this position. (See Doc. No. 42 at 8-17.)

However, there are no circumstantial allegations regarding the results of these efforts, namely,

whether United and BlueCare adopted the position urged by Amerigroup. There are no allegations

that (1) United and BlueCare actually ceased reimbursement for allergy medical services provided

by primary care physicians; (2) TennCare took any action on the issue; or (3) the board-certified

allergists’ “standard of care” was ever actually promulgated. Without any indication that

Amerigroup’s alleged actions resulted in Amerigroup, United, and BlueCare adopting the same

position regarding reimbursement, the Court is prevented from making an inference that an

unlawful agreement was actually reached. Erie Cty., Ohio, 702 F.3d at 869.

       To be sure, Sewell alleges a host of actions on the part of Amerigroup supporting its own

decision to cease reimbursement. In its response to Amerigroup’s motion to dismiss, Sewell again

focuses on Amerigroup’s actions, such as its use of the Opinion to deny Dr. Sewell reimbursement,

its “abnormal behavior” in denying reimbursement appeals, and its inconsistent reasons for

denying reimbursement. Nonetheless, again, what is missing from Sewell’s Amended Complaint,

and its response, is any allegation or circumstantial evidence that its efforts in enlisting board-

certified allergists, the competitor MCOs or TennCare were actually successful and resulted in the



                                                 8
cessation of reimbursement activity among the various parties. Accordingly, because the Court

cannot plausibly draw an inference that an unlawful agreement was reached, Sewell’s Sherman

Antitrust Act claim will be dismissed.

    B. 42 U.S.C. § 1983 Claim

        Amerigroup next contends that Sewell’s 42 U.S.C. § 1983 claim fails because it does not

qualify as a state actor. (Doc. No. 44 at 22.) Amerigroup argues that, whether it or its actions are

viewed under the public function, state compulsion, nexus, or entwinement tests, there is no

question that it is not a state actor. (Id. at 22-27.) Amerigroup also asserts that, even if it qualifies

as a state actor, Sewell does not have a federal enforceable right under § 1983. (Id. at 27-30.)

        “A § 1983 claim must satisfy two elements (1) the deprivation of a right secured by the

Constitution or laws of the United States; and (2) the deprivation was caused by a person acting

under color of state law.” Ellison v. Garbarino, 48 F.3d 192, 194 (6th Cir. 1995). A plaintiff may

not proceed under § 1983 against a private party “no matter how discriminatory or wrongful” the

party’s conduct. Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 50 (1999).

        Nevertheless, there are circumstances under which private persons may, by their action,

become “state actors” for § 1983 purposes. Tahfs v. Proctor, 316 F.3d 584, 590 (6th Cir. 2003). A

“private party can fairly be said to be a state actor if: (1) the deprivation complained of was ‘caused

by the exercise of some right or privilege created by the State’ and (2) the offending party ‘acted

together with or has obtained significant aid from state officials, or because his conduct is

otherwise chargeable to the State.’” Id. (citation omitted). The Sixth Circuit has recognized “as

many as four tests to aid courts in determining whether challenged conduct is “fairly attributable”

to the State: (1) the public function test; (2) the state compulsion test; (3) the symbiotic relationship

or nexus test; and (4) the entwinement test.” Marie v. Am. Red Cross, 771 F.3d 344, 362 (6th Cir.



                                                   9
2014). A plaintiff need only show state action under one of the tests in order to proceed with his

claim. Wilcher v. City of Akron, 498 F.3d 516, 519 (6th Cir. 2007).

       Here, Amerigroup argues that, under any of the four state actor tests, the result is the

same—it does not qualify as a state actor. (Doc. No. 44 at 22-27.) Sewell asserts that Amerigroup

qualifies as a state actor under the nexus test based on its close relationship with Tennessee in

administering the TennCare program. (Doc. No. 56 at 26-27.) Accordingly, the parties suggest that

the Court must determine whether a MCO qualifies as a state actor under § 1983. However, the

Court need not do so because whether Sewell has an enforceable right under § 1983 is dispositive.

       As the basis for its § 1983 claim, Sewell relies on the antidiscrimination provision of the

Medicaid Act, 42 U.S.C. § 1396u-2(b)(7), which provides that a Medicaid managed care

organization, like Amerigroup, shall not discriminate with respect to participation or

reimbursement of providers who act within the scope of the provider’s license. (Doc. No. 56 at 28-

29.) Amerigroup, in its motion, argues that the antidiscrimination prohibition set out in § 1396u-

2(b)(7) is not an enforceable right, and, therefore, Sewell has failed to state a valid § 1983 claim.

(Doc. No. 44 at 27-28.) The Court agrees.

       A plaintiff asserting a claim under § 1983 must demonstrate that it has enforceable rights

secured by a federal statute. See Appalachian Reg’l Healthcare, Inc. v. Coventry Health & Life

Ins. Co., 214 F. Supp. 3d 606, 614 (E.D. Ky. 2016) (“Only violations of rights, not laws, give rise

to § 1983 actions.”); Medevac MidAtlantic, LLC v. Keystone Mercy Health Plan, 817 F. Supp. 2d

515, 521 (E.D. Pa. 2011) (“Section 1983 provides a remedy for deprivation of rights secured by

federal statute, not for violations of federal law.”). Under the Medicaid Act’s antidiscrimination

provision, 42 U.S.C. § 1396u-2(b)(7), a Medicaid managed care organization is prohibited from

discriminating “with respect to participation, reimbursement, or indemnification as to any provider



                                                 10
who is acting within the scope of the provider’s license or certification under applicable State law,

solely on the basis of such license or certification.” 42 U.S.C. § 1396u-2(b)(7). The Medicaid

implementing regulations require that “provider selection policies and procedures . . . must not

discriminate against particular providers that serve high-risk populations or specialize in

conditions that require costly treatment.” 42 C.F.R. § 438.214(c).

          “The question [of] whether a statute creates a cause of action, either expressly or by

implication, is basically a matter of statutory construction . . . [and] what must ultimately be

determined is whether Congress intended to create the private remedy asserted.” Transamerica

Mort. Advisors, Inc. v. Lewis, 444 U.S. 11, 16 (1979) (citing Touche Ross & Co. v. Redington,

442 U.S. 560, 568 (1979)). In the absence of express statutory authorization, Supreme Court

precedent reflects continued reluctance to create private causes of action in the absence of clear

direction from Congress. See Touche Ross & Co., 442 U.S. at 560 (noting the Court will create a

private right of action only upon a showing of affirmative congressional intent to do so) (emphasis

added).

          The Supreme Court, in considering the Medicaid Act, has expressed significant doubt that

providers, like Dr. Sewell, are intended beneficiaries or able to maintain a § 1983 cause of action

under the statute. See Armstrong v. Exceptional Child Center, Inc., 135 S. Ct. 1378, 1387-88

(2015). The Supreme Court, in considering the statute, opined:

          We doubt, to begin with, that providers are intended beneficiaries (as opposed to
          mere incidental beneficiaries) of the Medicaid agreement, which was concluded for
          the benefit of the infirm whom the providers were to serve, rather than for the
          benefit of the providers themselves. More fundamentally, however, the modern
          jurisprudence permitting intended beneficiaries to sue does not generally apply to
          contracts between a private party and the government, much less to contracts
          between two governments. Our precedents establish that a private right of action
          under federal law is not created by mere implication, but must be unambiguously
          conferred. Nothing in the Medicaid Act suggests that Congress meant to change
          that . . .

                                                 11
Id. (citations omitted). Further, in Armstrong, the Supreme Court reaffirmed its previous holding

that for a statute to create private rights “its text must be phrased in terms of the persons benefited.”

See Gonzaga Univ. v. Doe, 536 U.S. 274, 283 (2002). Courts addressing the Medicaid Act have

overwhelmingly held that its provisions do not afford a provider enforceable rights. See Med

Diagnostic Labs., LLC v. Horizon Healthcare Servs., Inc., No. 2:18-616 (WJM), 2018 WL

1932707, at *2 (D.N.J. Apr. 24, 2018) (dismissing provider’s § 1396u-2(b)(7) claim because the

provision did not provide a right of action); see also Medevac MidAtlantic, LLC, 817 F. Supp. 2d

at 521-27 (holding that emergency service provider did not state a § 1983 claim against managed

care plan because provisions of the Medicaid Act which provider sought to enforce did not confer

on providers individual enforceable rights); Appalachian Reg’l Healthcare, Inc., 214 F. Supp. 3d

at 617 (same); Hawaii Coal. for Health v. Hawaii, Dep’t of Human Servs., 576 F. Supp. 2d 1114,

1123 (D. Hawaii 2008) (dismissing plaintiff’s claim premised on a violation of § 1396u-2(b)(5)

with prejudice because the language of the statute did not indicate an intent to confer any specific,

enforceable rights to individuals).

        In considering § 1396u-2(b)(7), the Court, apprised of the relevant authority, concludes

that the Medicaid antidiscrimination provision does not create a private federal cause of action

enforceable through § 1983. The provision is phrased in terms of benefitting Medicaid insured,

rather than providers. See Armstrong, 135 S. Ct. at 1387-88; Med Diagnostic Labs, LLC, 2018

WL 1932707 at *2. Further, the provision is aimed at giving MCOs, like Amerigroup, the

parameters to manage their networks to meet the needs of their enrollees, as opposed to providing

providers, like Sewell, a private right of action. See 42 U.S.C. § 1396u-2(b)(7). Thus, with regard

to providers like Sewell, there is no express unambiguous indication that Congress created a right

of action to enforce the provision. See Touche Ross & Co., 442 U.S. at 560.

                                                   12
       Further, Sewell cannot rely on the Medicaid Act antidiscrimination provision’s

implementing regulation, as the federal regulation alone cannot create a private cause of action

unless the enabling statute creates such right or else authorizes the appropriate regulatory agency

to do so. See Alexander v. Sandoval, 532 U.S. 275, 291 (2001) (“Language in a regulation may

invoke a private right of action that Congress through statutory text created, but it may not create

a right that Congress has not.”). Accordingly, because there is no enforceable right, Sewell has

failed to state a valid § 1983 claim. 2 The Court will dismiss Sewell’s § 1983 claim.

   C. First Amendment Retaliation Claim

       Amerigroup also argues that Sewell fails to state a First Amendment retaliation claim,

under both the United States and Tennessee Constitutions, because: (1) it is not a state actor; (2)

Sewell has not alleged that Amerigroup’s purported retaliation impaired its ability to continue its

free speech activity; and (3) the First Amendment allegations fail to demonstrate any causal

connection between the alleged protected conduct and the retaliatory conduct. (Doc. No. 44 at 28-

30.) Sewell responds that: (1) Amerigroup qualifies as a state actor; and (2) Amerigroup’s conduct

in threatening to “sanction” Dr. Sewell for filing complaints with the TDIC states a First

Amendment retaliation claim sufficient to survive the motion to dismiss. (Doc. No. 56 at 29-31.)

       A plaintiff may bring a First Amendment retaliation claim under 42 U.S.C. § 1983. See

Valot v. Southeast Local Sch. Dist. Bd. of Educ., 107 F.3d 1220, 1226 (6th Cir. 1997). A plaintiff

must first make a prima facie case of retaliation,” which has three elements: “(1) he engaged in

constitutionally protected speech or conduct; (2) an adverse action was taken against him that



       2
         Sewell cites to Judge Haynes’ 2015 decision in Snodgrass-King Pediatric Dental Assocs.,
P.C. v. DentaQuest USA Ins. Co., Inc., 79 F. Supp. 3d 753, 767-68 (M.D. Tenn. 2015), for the
proposition that § 1396u-2(b)(7) creates an enforceable right of action. However, that opinion
predated the Supreme Court’s opinion in Armstrong that clarified this issue. Accordingly, the
Snodgrass decision is not outcome determinative.
                                                13
would deter a person of ordinary firmness from continuing to engage in that conduct; [and] (3)

there is a causal connection between elements one and two—that is, the adverse action was

motivated at least in part by his protected conduct.” Dye v. Office of the Racing Comm’n, 702

F.3d 286, 294 (6th Cir. 2012); see also Thaddeus–X v. Blatter, 175 F.3d 378, 394 (6th Cir. 1999)

(en banc).

       The Court need not consider whether Amerigroup is a state actor for purposes of Sewell’s

First Amendment retaliation claim, as the Amended Complaint fails to set out what, if any, First

Amendment impairment was suffered. Sewell alleges that the first letter to the TDIC caused

Amerigroup to retaliate by sending the responsive letter threatening monetary sanctions and

Amerigroup’s responsive letter constituted First Amendment retaliation. (Doc. No. 42 at 28-29.)

However, as noted in the Amended Complaint, Dr. Sewell subsequently sent a second complaint

letter to the TDIC on August 23, 2017 regarding Amerigroup’s conduct, its threatening “sanctions”

letter, and other improper behavior. (Id. at 15.) Sewell’s continued exercise of his First

Amendment rights in the face of Amerigroup’s allegedly adverse action belies any impairment of

Sewell’s First Amendment rights. Accordingly, without impairment, Sewell cannot maintain a

First Amendment retaliation claim. See Marcilis-Bey v. Klujeak, 110 F.3d 64, 64 (6th Cir. 1997)

(unpublished) (holding that plaintiff failed to state a claim of First Amendment retaliation because

he had not shown any adverse consequences resulting from his First Amendment activity); see

also Am. Civil Liberties Union of Maryland, Inc. v. Wicomico Cty., Md., 999 F.2d 780, 785 (4th

Cir. 1993) (“A plaintiff alleging [retaliation] in violation of [his] constitutional rights must

demonstrate, inter alia, that [he] suffered some adversity in response to [his] exercise of protected

rights.”) Put plainly, here, Sewell has not shown any impairment of his First Amendment rights

nor any actual adversity because of the initial complaint to the TDIC (the identified First



                                                 14
Amendment activity). Although Sewell alleges that the letter from Amerigroup threatening

sanctions constituted adverse consequences, there is no allegation that Amerigroup imposed the

monetary sanctions. Therefore, because there has been no showing of any impairment or actual

adversity in relation to Sewell’s First Amendment rights, Sewell has failed to state a claim for First

Amendment retaliation.

   D. Tortious Interference with a Business Relationship

       Amerigroup asserts that Sewell’s claim for tortious interference with a business

relationship must be dismissed because (1) there are no allegations that Amerigroup acted with the

intent to cause third parties to cease their business with Sewell; and (2) there are no allegations

that Sewell actually lost business from any particular patient, vendor, or other business partner.

(Doc. No. 44 at 21-22.) Sewell responds that the allegations in its Amended Complaint clearly

show that Amerigroup engaged in wrongful conduct, including the denial of reimbursement for

allergy care, with the intent of preventing it from offering allergy care, thereby destroying its

business relationships with patients, other MCOs, and UAS. (Doc. No. 56 at 24-25.) Sewell alleges

that Amerigroup’s conduct was not accidental, but, rather, designed to inflict damage and disrupt

various business relationships. (Id. at 25.) Moreover, Sewell contends that this conduct had a real,

substantial economic effect, resulting in reduced services supplied to patients and damage to its

business relationships with BlueCare and United. (Id.)

       The tort of interference with business relationships in Tennessee requires that a plaintiff

demonstrate:

       (1) an existing business relationship with specific third parties or a prospective
       relationship with an identifiable class of third persons; (2) the defendant’s
       knowledge of that relationship and not a mere awareness of the plaintiff’s business
       dealings with others in general; (3) the defendant’s intent to cause the breach or
       termination of the business relationship; (4) the defendant’s improper motive or
       improper means; and finally, (5) damages resulting from the tortuous interference.

                                                 15
Brown v. Nabors, No. 3:09-cv-0927, 2011 WL 2443882, at 17-18 (M.D. Tenn. June 15, 2011)

(citing Trau–Med of Am., Inc. v. Allstate Ins. Co., 71 S.W.3d 691, 701 (Tenn. 2002)). With regard

to the requisite improper motive, the Tennessee Supreme Court has elaborated:

       It is clear that a determination of whether a defendant acted “improperly” or
       possessed an “improper” motive is dependent on the particular facts and
       circumstances of a given case, and as a result, a precise, all-encompassing definition
       of the term “improper” is neither possible nor helpful. However, with regard to
       improper motive, we require that the plaintiff demonstrate that the defendant’s
       predominant purpose was to injure the plaintiff.

       Moreover, in the attempt to provide further guidance, we cite the following methods
       as some examples of improper interference: those means that are illegal or
       independently tortious, such as violations of statutes, regulations, or recognized
       common-law rules; violence, threats or intimidation, bribery, unfounded litigation,
       fraud, misrepresentation or deceit, defamation, duress, undue influence, misuse of
       inside or confidential information, or breach of a fiduciary relationship; and those
       methods that violate an established standard of a trade or profession, or otherwise
       involve unethical conduct, such as sharp dealing, overreaching, or unfair
       competition.

Trau–Med of Am., Inc, 71 S.W.3d at 701 n. 5.

       In the instant case, Sewell has pleaded both improper motive and actual damages resulting

from the tortuous interference. First, Sewell alleges that Amerigroup knew of its business

relationships with its patients, other MCOs, and UAS. (Doc. No. 42 at 22.) Further, Sewell

specifically alleges that Amerigroup interfered with those business relationships by orchestrating

the false denial of reimbursement claims for allergy care (including on the basis of Sewell’s

contractual relationship with UAS) and urging United and BlueCare to adopt a similar position.

(Id. at 9-14.) As a result of Amerigroup’s alleged conduct, Sewell contends that it suffered

substantial economic harm in the form of revenue reduction, a decreased patient pool, and a

strained relationship with UAS. (Doc. No. 56 at 25.) Sewell also alleges that Amerigroup’s

predominant motive was to drive Sewell out of providing allergy care to patients in order to control



                                                16
and limit its own expenses. (Doc. No. 42 at 17-18.) Viewing these factual allegations in a light

most favorable to the plaintiff, the Court finds that Sewell has sufficiently stated a claim for

tortious interference with a business relationship.

   E. Declaratory Judgment Claim

       Finally, Amerigroup argues that, because all of Sewell’s substantive claims fail, its

Declaratory Judgement Act claim likewise fails as a matter of law. (Doc. No. 44 at 30.) Sewell

argues that if at least one of its substantive claims survives Amerigroup’s Rule 12(b)(6) motion,

its Declaratory Judgment claim is viable. (Doc. No. 56 at 31.)

       The Declaratory Judgement Act is “‘an enabling Act, which confers a discretion on the

courts rather than an absolute right upon the litigant.’” Wilton v. Seven Falls Co., 515 U.S. 277,

287 (1995) (quoting Public Serv. Comm’n of Utah v. Wycoff Co., 344 U.S. 237, 241 (1952)). In

deciding whether to entertain a declaratory judgment claim, the court should consider: (1) whether

the judgment would settle the controversy; (2) whether the declaratory judgment action would

serve a useful purpose in clarifying the legal relations at issue; (3) whether the declaratory remedy

is being used merely for the purpose of procedural fencing or to provide an arena for a race for res

judicata; (4) whether the use of a declaratory action would increase the friction between federal

and state courts or improperly encroach on state jurisdiction; and (5) whether there is an alternative

remedy that is better or more effective. Bituminous Casualty Corp. v. J & L Lumber Co., 373 F.3d

807, 813 (6th Cir. 2004).

       As a preliminary matter, the Court notes that, contrary to Amerigroup’s argument,

substantive claims remain in this action, including Sewell’s claims for breach of contract, tortious

interference with a business relationship, and violation of Tennessee’s Prompt Payment Act.

Nonetheless, neither Amerigroup nor Sewell address the above-referenced factors. Turning to



                                                 17
these factors, the Court first finds that a declaratory judgment could settle the controversy as to the

appropriateness of Amerigroup’s reimbursement denials. Therefore, this first factor weighs in

favor of exercising jurisdiction with regard to the declaratory judgment claim at issue because it

would settle the primary controversy between the parties (i.e., the billing dispute between Sewell

and Amerigroup). Accordingly, because the Court concludes that the judgment would settle the

primary controversy between Amerigroup and Sewell, the judgment would also necessarily serve

a useful purpose in clarifying the legal relations at issue. Scottsdale Ins. Co. v. Flowers, 513 F.3d

546 (6th Cir. 2008) (“[I]t is almost always the case that if a declaratory judgment will settle the

controversy, then it will clarify the legal relations in issue.”). Deciding this issue will allow the

Court to better gauge the merits of Sewell’s remaining state law claims, all of which are based on

Amerigroup’s allegedly unlawful actions in denying allergy-related reimbursements. Thus, the

Court finds that this factor weighs in favor of not dismissing the Declaratory Judgment Act claim.

        The Court finds Sewell has not asserted his Declaratory Judgment Act claim as an attempt

at procedural fencing or to win a race for res judiciata. This third factor is meant to resist

jurisdiction for “declaratory plaintiffs who file their suits mere days or weeks before the coercive

suits filed by a ‘natural plaintiff’ and who seem to have done so for the purpose of acquiring a

favorable forum.” AmSouth Bank v. Dale, 386 F.3d 763, 788 (6th Cir. 2004). “The question is . .

. whether the declaratory plaintiff has filed in an attempt to get her choice of forum by filing first.”

Id. at 789. Amerigroup, as opposed to Sewell, removed this action to the Court. (See Doc. No. 1.)

Thus, the Court concludes that there is no record evidence demonstrating that Sewell’s Declaratory

Judgment Act is an attempt at procedural fencing or to win a race for res judicata, and the third

factor weighs in Sewell’s favor.




                                                  18
        Fourth, the Court believes that, given that there are no current state proceedings, a

declaratory judgment action here does not risk causing friction between federal and state courts,

nor creating an improper encroachment into state jurisdiction. See Bituminous Casualty Corp., 373

F.3d at 813. Finally, the Court considers whether there is a better, more effective alternative

remedy available. This “inquiry [ ] must be fact specific, involving consideration of the whole

package of options available to the federal declaratory plaintiff.” Scottsdale, 513 F.3d at 562. The

Court finds this factor also weighs in favor of Sewell, as Amerigroup does not suggest any

alternative remedy, and the Court does not find a ready alternative remedy.

        In balancing the above-discussed factors, the Court finds that it is appropriate to exercise

jurisdiction over Sewell’s claim under the Declaratory Judgment Act.

                                         IV. Conclusion
        For the foregoing reasons, Amerigroup’s Motion to Dismiss (Doc. No. 55) is granted in

part and denied in part. 3

        The Court will file an accompanying order.


                                              ___________________________________
                                              WAVERLY D. CRENSHAW, JR.
                                              CHIEF UNITED STATES DISTRICT JUDGE




        3
          Although not addressed by Amerigroup or Sewell, the Court notes that Sewell’s Amended
Complaint contains a confusing subsection entitled “Application for Temporary and Permanent
Injunctive Relief.” (Doc. No. 42 at 29.) In that section, Sewell asks for a temporary restraining
order, a preliminary injunction, and, upon conclusion of the instant action, a permanent injunction.
(Id.) The Court interprets the request for a permanent injunction as a prayer for injunctive relief.
However, as to the requests for a temporary restraining order or a preliminary injunction, Sewell
has filed no motions or memoranda with the Court seeking such relief, as required by the Court’s
Local Rules. See LR 7.01(a), 65.01.
                                                19
